Citation Nr: 0023083	
Decision Date: 08/30/00    Archive Date: 09/05/00

DOCKET NO.  99-02 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the left hand (Muscle Group IX), 
currently rated 10 percent disabling.  

2.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the right hip (Muscle Group XIV) with 
retained foreign bodies, currently rated 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from November 1942 
to November 1945.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Montgomery, Alabama, Regional Office (RO).  

Review of the claims file reveals that the appellant has 
indicated that he seeks service connection for residuals of 
cold injuries to his feet.  This issue is referred to the RO 
for appropriate action because it has not been developed by 
the RO, and it is not inextricably intertwined with the 
current claim.  See Flash v. Brown, 8 Vet. App. 332 (1995).  


FINDINGS OF FACT

1.  The appellant is able to flex his left index finger to 
within 1.5 cms. of the transverse fold of the left palm.  

2.  The appellant has a flexion deformity of 40 degrees in 
his left middle finger.  

3.  The appellant has slight limitation of function without 
pain associated with the index and middle fingers of his left 
hand.  


CONCLUSION OF LAW

A rating greater than 10 percent for residuals of a shell 
fragment of the left hand is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5309, 5226 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant asserts that he experiences weakness associated 
with his service-connected residuals of a shell fragment 
wound of the left hand (Muscle Group IX) and that, therefore, 
the disability is more severely disabling than currently 
evaluated and warrants a higher rating.  

Generally, claims for increased evaluations are considered to 
be well grounded.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  

The Board is satisfied that all relevant facts pertaining to 
the appellant's claims have been properly developed.  There 
is no indication of any additional pertinent records which 
have not been obtained.  No further assistance to the 
appellant is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in the SCHEDULE FOR RATING DISABILITIES 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such 
disabilities and their residual conditions in civil 
occupations.  38 C.F.R. § 4.1.  Moreover, each disability 
must be considered from the point of view of the veteran 
working or seeking work.  38 C.F.R. § 4.2.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

A muscle injury rating will not be combined with a peripheral 
nerve paralysis rating of the same body part, unless the 
injuries affect entirely different functions.  For rating 
purposes, the skeletal muscles of the body are divided into 
23 muscle groups in 5 anatomical regions: six groups for the 
shoulder girdle and arm (Diagnostic Codes 5301 through 5306); 
three groups for the forearm and hand (Diagnostic Codes 5307 
through 5309); three groups for the foot and leg (Diagnostic 
Codes 5310 through 5312); six groups for the pelvic girdle 
and thigh (Diagnostic Codes 5313 through 5318); and five 
groups for the torso and neck (Diagnostic Codes 5319 through 
5323).  There will be no rating assigned for muscle groups 
which act upon an ankylosed joint, except in the case of an 
ankylosed knee, where Muscle Group XIII, if disabled, will be 
rated, but at the next lower level than that which would 
otherwise be assigned, and in the case of an ankylosed 
shoulder, where the evaluation of the shoulder joint under 
Diagnostic Code 5200, if Muscle Groups I and II are severely 
disabled, will be elevated to the level for unfavorable 
ankylosis, if not already assigned, but the muscle groups 
themselves will not be rated.  The combined evaluation of 
muscle groups acting upon a single unankylosed joint must be 
lower than the evaluation for unfavorable ankylosis of that 
joint, except in the case of muscle groups I and II acting 
upon the shoulder.  For compensable muscle group injuries 
which are in the same anatomical region but do not act on the 
same joint, the evaluation for the most severely injured 
muscle group will be increased by one level and used as the 
combined evaluation for the affected muscle groups.  For 
muscle group injuries in different anatomical regions which 
do not act upon ankylosed joints, each muscle group injury 
shall be separately rated and the ratings combined under the 
provisions of § 4.25.  38 C.F.R. § 4.55

An open comminuted fracture with muscle or tendon damage will 
be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.  A 
through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  For VA rating purposes, the cardinal signs 
and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  
38 C.F.R. § 4.56(a), (b), and (c).  

Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe, or severe, with the following 
characteristics for each type: (1) slight disability of 
muscles- (i) type of injury- simple wound of muscle without 
debridement or infection, (ii) history and complaint- service 
department record of superficial wound with brief treatment 
and return to duty, healing with good functional results, and 
no cardinal signs or symptoms of muscle disability as defined 
in paragraph (c) of this section, (iii) objective findings- 
minimal scar, no evidence of fascial defect, atrophy, or 
impaired tonus, and no impairment of function or metallic 
fragments retained in muscle tissue; (2) moderate disability 
of muscles- (i) type of injury- through and through or deep 
penetrating wound of short track from a single bullet, small 
shell or shrapnel fragment, without explosive effect of high 
velocity missile, residuals of debridement, or prolonged 
infection, (ii) history and complaint- service department 
record or other evidence of in-service treatment for the 
wound, and a record of consistent complaint of one or more of 
the cardinal signs and symptoms of muscle disability as 
defined in paragraph (c) of this section, particularly 
lowered threshold of fatigue after average use, affecting the 
particular functions controlled by the injured muscles, (iii) 
objective findings- entrance and (if present) exit scars, 
small or linear, indicating short track of missile through 
muscle tissue, and some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side; 
(3) moderately severe disability of muscles- (i) type of 
injury- through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring, (ii) history and 
complaint- service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound, a record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section, and, if present, evidence of inability to 
keep up with work requirements, (iii) objective findings- 
entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups, indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side, and 
positive evidence of impairment demonstrated on tests of 
strength and endurance as compared with the sound side; (4) 
severe disability of muscles- (i) type of injury- through and 
through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring, (ii) history 
and complaint- service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound, a record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section, worse than those shown for moderately severe 
muscle injuries, and, if present, evidence of inability to 
keep up with work requirements, (iii) objective findings- 
ragged, depressed and adherent scars indicating wide damage 
to muscle groups in missile track, loss of deep fascia or 
muscle substance, or soft flabby muscles in wound area on 
palpation, muscle swelling and abnormal hardening in 
contraction, and severe impairment of function indicated on 
tests of strength, endurance, or coordinated movements 
compared with the corresponding muscles of the uninjured 
side.  If present, the following are also signs of severe 
muscle disability: X-ray evidence of minute multiple 
scattered foreign bodies indicating intermuscular trauma and 
explosive effect of the missile; adhesion of scar to one of 
the long bones, scapula, pelvic bones, sacrum or vertebrae, 
with epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests; visible or measurable 
atrophy; adaptive contraction of an opposing group of 
muscles; atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle; and induration or atrophy of an 
entire muscle following simple piercing by a projectile.  
38 C.F.R. § 4.56(d).  

In rating disability from injuries of the musculoskeletal 
system, attention is to be given first to the deeper 
structures injured, bones, joints, and nerves.  A compound 
comminuted fracture, for example, with muscle damage from the 
missile, establishes severe muscle injury, and there may be 
additional disability from malunion of bone, ankylosis, etc.  
The location of foreign bodies may establish the extent of 
penetration and consequent damage.  It may not be too readily 
assumed that only one muscle, or group of muscles is damaged. 
A through and through injury, with muscle damage, is always 
at least a moderate injury, for each group of muscles 
damaged.  This section is to be taken as establishing 
entitlement to rating of severe grade when there is history 
of compound comminuted fracture and definite muscle or tendon 
damage from the missile.  There are locations, as in the 
wrist or over the tibia, where muscle damage might be minimal 
or damage to tendons repaired by suture, and in such cases 
requirements for severe ratings are not necessarily met.  38 
C.F.R. § 4.72.  

Service medical records show that the appellant sustained a 
shell fragment wound to his left hand in November 1944 that 
resulted in a laceration wound at the dorsum of the index and 
middle fingers, a laceration wound of the extensor tendons of 
the index and middle fingers, and a simple, complete, 
undisplaced fracture through the shaft of the middle phalanx 
of the index finger.  The wounds were debrided and sutured, 
and closed treatment with a splint was provided for the 
fracture.  The November 1945 separate examination noted one 
inch scars on the first and second fingers of the left hand.  

An April 1948 VA medical examination noted that the appellant 
complained of cold and numbness in his left hand, with 
stiffness in the second and third fingers.  There was 
limitation of flexion and extension in the left second and 
third fingers, most marked in extension of the distal 
interphalangeal joints.  Transverse scars were seen over the 
dorsal surface of the middle phalanx.  A hard ovoid mass, one 
centimeter in diameter, was detected beneath the skin of the 
middle phalanx dorsal surface of the third left finger.  The 
diagnosis was scarring and probable severed extensor tendons 
in the left second and third fingers, with an imbedded 
foreign body in the middle phalanx of the third finger.  

At a May 1986 VA medical examination, the left third finger 
would not fully extend at the distal interphalangeal joint 
due to a severed tendon, and the left second finger could not 
be flexed, apparently due also to a severed tendon.  A 
flattening noted between the left thumb and index finger was 
thought to suggest some interosseous muscle weakness.  An X-
ray of the left hand did not reveal any foreign bodies.  

The appellant underwent a VA orthopedic examination in July 
1986.  The third finger of the left hand was described as a 
mallet finger, due to laceration of the conjoined tendon, 
with deformity of about 40 degrees of flexion with lag.  
Shrapnel scars were seen on the dorsum of the left second and 
third fingers.  There was some problem with coordinating the 
flexion of those two fingers, although the appellant could go 
through full range of motion with concentration, and the 
examiner opined that the problem was not associated with the 
shrapnel wound to those fingers.  The distal neurovascular 
area was intact.  The diagnosis was mallet finger, third 
digit of the left hand, with flexion deformity of 40 degrees.  

The most recent VA examination of the appellant's left hand 
was performed in September 1998, at which time the appellant 
complained of weakness in the left hand, and freezing of the 
hand in winter.  He stated that he was right-handed.  Flexion 
deformity was noted in the distal phalanx of the left middle 
finger, where there was a scar and questionable palpable 
shrapnel under the skin.  A scar was also noted on the mid 
phalanx of the left second finger, and that finger lacked 1.5 
cm. from touching the median transverse fold of the palm.  
The appellant was able to touch the tip of the left thumb to 
all fingers well.  Grasp was weak in both hands.  The 
diagnosis was a shrapnel wound of the left index and middle 
fingers with sight limitation of function but no pain.  The 
appellant also told the examiner that he had no muscle injury 
associated with the shrapnel wound to his left hand.  

A January 1946 VA rating decision granted service connection 
for residual scars from gunshot wounds of the left hand and 
right leg and assigned a 10 percent rating from November 11, 
1945.  Separate disability ratings were established for the 
appellant's residuals of shell fragment wounds of the left 
hand and right hip by a January 1949 rating decision, 
effective November 11, 1945, with a 10 percent rating 
assigned for residuals of a shell fragment wound of the left 
hand (Muscle Group IX) under Diagnostic Code 5309.  

Injury to Muscle Group IX is evaluated as to disability 
affecting the intrinsic muscles of the hand which supplement 
the strong grasping movements of the forearm muscles in 
delicate manipulative movements.  Those intrinsic muscles 
consist of the thenar eminence; short flexor, opponens, 
abductor and adductor of the thumb; hypothenar eminence; 
short flexor, opponens and abductor of the little finger; 4 
lumbricales; and 4 dorsal and 3 palmar interossei.  38 C.F.R. 
§ 4.73, Diagnostic Code 5309.  Note: The hand is so compact a 
structure that isolated muscle injuries are rare, being 
nearly always complicated with injuries of bones, joints, 
tendons, etc.  Therefore, the intrinsic muscle of the hand 
are rated on limitation of motion, with a minimum 10 percent 
assigned.  

In classifying the severity of ankylosis and limitation of 
motion of single digits and combinations of digits, one must 
observe the following rules: (1) ankylosis of both the 
metacarpophalangeal and proximal interphalangeal joints, with 
either joint in extension or in extreme flexion, will be 
rated as amputation; (2) ankylosis of both the 
metacarpophalangeal and proximal interphalangeal joints, even 
though each is individually in favorable position, will be 
rated as unfavorable ankylosis; (3) with only one joint of a 
digit ankylosed or limited in its motion, the determination 
will be made on the basis of whether motion is possible to 
within 2 inches (5.1 cms.) of the median transverse fold of 
the palm; when so possible, the rating will be for favorable 
ankylosis, otherwise unfavorable; and (4) with the thumb, the 
carpometacarpal joint is to be regarded as comparable to the 
metacarpophalangeal joint of other digits.  38 C.F.R. 
§ 4.71a.  

In evaluating favorable ankylosis of multiple fingers of one 
hand, favorable ankylosis of both the index and middle digits 
are assigned a 20 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5223.  Note (a): The ratings for codes 5220 
through 5223 apply to favorable ankylosis or limited motion 
permitting flexion of the tips to within 2 inches (5.1 cms.) 
of the transverse fold of the palm.  Limitation of motion of 
less than 1 inch (2.5 cms.) in either direction is not 
considered disabling.  Because the evidence presented 
demonstrates that the appellant can flex the left index 
finger to within 1.5 cm. of the transverse fold of the left 
palm, the left index finger is not considered disabling under 
Note (a) for rating multiple fingers of one hand as to 
favorable ankylosis.  

Both favorable and unfavorable ankylosis of either the index 
or middle fingers is assigned a 10 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5225.  As a 40 degree 
limitation of flexion has been identified in the left middle 
finger, the 10 percent evaluation assigned for the residuals 
of a shrapnel wound of the left hand is appropriate.  Absent 
limitation of motion or favorable ankylosis in the left index 
finger, a higher rating for the appellant's left hand 
disability is not warranted.  

Consideration has also been given to the provisions of 
38 C.F.R. §§ 4.40 and 4.45.  Disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in the parts of the system, to perform 
the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It 
is essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joint and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  Weakness is as important as 
limitation of motion, and a part, which becomes painful on 
use, must be regarded as seriously disabled.  38 C.F.R. 
§§ 4.10, 4.40, 4.45.  The Court has held that the RO must 
analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

While the appellant complains of weakness in his nondominant, 
left hand, and the May 1986 VA examination indicated he might 
have some interosseous muscle weakness between the left thumb 
and index finger, the Board does not find that such weakness 
has resulted in functional disability in excess of that 
contemplated in the 10 percent evaluation already assigned.  
The evidence indicates that the limitation of function 
associated with the left index and middle fingers is no more 
than slight, and the diagnosis at the September 1998 VA hand 
examination noted that there was no pain accompanying the 
slight limitation of function.  Hence, the Board does not 
find that a higher disability evaluation is warranted for the 
appellant's residuals of a shell fragment wound of the left 
hand on the basis of functional disability.  

ORDER

An increased evaluation is denied for residuals of a shell 
fragment wound of the left hand (Muscle Group IX).  



REMAND

The appellant asserts that his service-connected residuals of 
a shell fragment wound of the right hip (Muscle Group XIV) 
with retained foreign bodies is more severely disabling than 
currently evaluated, thereby warranting a higher rating.  

In rating the degree of disability associated with the 
appellant's shell fragment wound to Muscle Group XIV in his 
right thigh, the Board must apply the criteria listed in 
Diagnostic Code 5314, which involves the anterior thigh group 
of muscles that affect the following functions: extension of 
the knee; simultaneous flexion of the hip and flexion of the 
knee; tension of the fascia lata and iliotibial (Maissiat's) 
band, acting with Muscle Group XVII in postural support of 
the body and with the hamstrings in synchronizing the hip and 
the knee.  

In reviewing a September 1998 VA joints examination, the 
Board notes that while the examiner performed range of motion 
testing for the right hip, he did not include range of motion 
testing for the right knee.  Inasmuch as the knee's range of 
motion must be considered in evaluating injury to Muscle 
Group XIV, the Board believes that the appellant's residuals 
of a shell fragment wound of the right hip (Muscle Group XIV) 
with retained foreign bodies cannot be properly evaluated 
without clinical findings pertaining to the right knee.  

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.103(a).  The United States Court of Appeals for 
Veterans Claims (Court) has held that when the Board believes 
the medical evidence of record is insufficient it may 
supplement the record by ordering a medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Therefore, in 
order to obtain additional medical evidence and to insure 
that the appellant receives his due process rights, the Board 
finds that the claim for an increased rating for residuals of 
a shell fragment wound of the right hip must be remanded for 
the following actions:  

1.  The RO should schedule the appellant for a 
VA muscles examination to determine the 
severity of disability associated with his 
service-connected residuals of a shell fragment 
wound of the right hip (Muscle Group XIV) with 
retained foreign bodies.  The claims folder and 
a copy of this remand must be made available to 
and reviewed by the examiner prior to the 
examination.  All indicated studies, including 
range of motion testing of the right knee 
should be performed.  The examiner should be 
requested to express an opinion as to the 
degree of disability associated with the 
appellant's residuals of a shell fragment wound 
of the right hip, and he should provide 
complete rationale for all conclusions reached.  

2.  The appellant should be advised of the 
provisions set forth at 38 C.F.R. § 3.655(b) 
regarding failure to report for scheduled VA 
examinations.  

3.  The RO should review the claims folder and 
ensure that all of the development action has 
been conducted and completed in full.  The 
Court has held that, if the requested 
examination does not include adequate responses 
to the specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return the 
report as inadequate for evaluation purposes  
Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  

The Board expresses its appreciation in advance to the RO for 
its assistance in developing the requested evidence and 
trusts that this development will be attended to in an 
expeditious manner as mandated by the Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes) and VBA's Adjudication 
Procedure Manual, M21-1, Part IV.  

After the above requested actions have been completed, the RO 
should review the appellant's claim for an increased rating 
for residuals of a shell fragment wound of the right hip.  If 
the benefit sought on appeal remains denied, a supplemental 
statement of the case should be furnished to the appellant 
and his representative, and they should be afforded the 
appropriate period of time to respond.  Thereafter, the case 
should be returned to the Board for further appellate 
consideration.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

The purpose of this REMAND is to obtain addition medical 
evidence and to ensure that the appellant receives his due 
process rights.  No opinion, either legal or factual, is 
intimated by this REMAND as to the merits of the appellant's 
claim for an increased rating for residuals of a shell 
fragment wound of the right hip.  The appellant is not 
required to undertake any additional action until he receives 
further notification from VA.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

